DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 4/28/2022, claims 1-9 are amended; claim 10 is newly added. Applicant further amended the ‘title’ as per the last office objections to the spec; hence, the objection to the specification has been withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the static, passive electrical component must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berbari (US 2004/0262062) in view of Atta et al. (US 10,720,865), (hereinafter, Atta). 
With respect to claims 1, 9 and 10, Berbari discloses a power source, an electric contactor electrically communicative with the transformer, operational between an open configuration and a closed configuration (Fig. 1, 10: switch contactor used between an open and closed configuration and connected to motor, charger and battery), an electric  motor electrically communicative with the contactor (Fig. 1, 10 motor connected to switch 36 or contactor); an alternator mechanically communicative with the electric motor (Fig. 1, alternator 28 is mechanically/electrically connected to motor 10); a battery assembly configured to be rechargeable by the alternator (Fig. 1, battery 30 is charged by alternator 28; Para. # 0014); a junction block through which the alternator is communicative with the battery assembly (Fig. 1, junction 26 connects motor 24/10 to alternator 28 and battery 30); and a converter system configured to convert charge from the battery assembly from DC-to- AC (Fig. 1, battery 30 DC converted to AC through inverter 32). 

    PNG
    media_image1.png
    643
    754
    media_image1.png
    Greyscale

BERBARI, however, does not expressly disclose a transformer electrically communicative with the timer and a fuse for protection.
Atta discloses, on the other hand, a transformer electrically communicative with the timer and a fuse for protection. (col. 9, lines 26-60; figure 5 description that multiple switches 210, and transformers 435, 440, etc. and the processor 240 with timer controls to close/open switches; processor starts the timer in response to receiving a control signal; and devices/elements such as BJTs, relays, etc. used as protection fuse: Col. 9, lines 45-51). 
BERBARI and Atta are analogous art because they are from the same field of endeavor namely electric motor power and portable power generators and control. At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a transformer electrically communicative with the timer and a fuse for effective control of power supply produced and transmitted using transformer controlled by processor with timer and protection for the efficient use of power without overheating the system or overcharging the rechargeable batteries to avoid damage.
With respect to claims 2 and 7, the combined references of Berbari and Atta disclose the power source as described above, further Atta discloses wherein the power source is gas and oil free (since they are battery powered) and configured to produce 120V; and wherein the motor is selected from the group consisting of a 12V DC pulley motor and a 120V pulley motor (Col. 10, lines 20-25).  
With respect to claim 3, the combined references of Berbari and Atta disclose the power source as described above, further Atta discloses wherein the alternator is a 300A alternator (Col. 10, lines 50-56).  
With respect to claims 4 and 6, the combined references of Berbari and Atta disclose the power source as described above, Berbari further discloses wherein the battery assembly includes a 12V, 900A lithium battery (Para. # 0025).  
With respect to claims 5 and 8, the combined references of Berbari and Atta disclose the power source as described above, Berbari further discloses wherein the converter system includes two 6500 Watt DC- to-AC converters (Par. # 0025).  

Response to Arguments
Applicant's arguments filed in the remarks of 04/28/2022 have been considered but are not persuasive to overcome the rejections based on the references described (see the above office action).
Applicant argued that “… one of ordinary skill in the art would not combine Berbari with Atta to arrive at a power source that does not use a combustion engine to charge the alternator combined with aa non-mechanical component as the transformer …”
BERBARI and Atta are analogous art because they are from the same field of endeavor namely electric motor power and portable power generators and control. Berbari does not, but Atta discloses a transformer electrically communicative with the timer and a fuse for protection. (col. 9, lines 26-60; figure 5 description that multiple switches 210, and transformers 435, 440, etc. and the processor 240 with timer controls to close/open switches; processor starts the timer in response to receiving a control signal; and devices/elements such as BJTs, relays, etc. used as protection fuse: Col. 9, lines 45-51). 
In addition to the above, applicant's argument that would not combine Berbari with Atta is non-analogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior arts are reasonably pertinent to the power elements, such as transformer, fuse and other passive elements combined in an electric motor as described above.
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) 
at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859